09/16/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0357
                                    _________________



IN THE MATTER OF:

A.W. and B.W.,                                                     ORDER

            Youths in Need of Care.


                                    _________________

      Upon consideration of counsel for Appellant’s motion to withdraw as counsel of
record, and good cause appearing,
      IT IS HEREBY ORDERED that Appellant in this matter shall file a response to
this motion within thirty (30) days of the date of this Order. The response must be served
upon all counsel of record, including the Attorney General, the County Attorney, and the
Appellate Defender Division.
      The Clerk is directed to give notice of this Order to all counsel of record and to the
Appellant at his last known address.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               SeptemberORDER
                                                                                            16 2020